J-S29023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FREDDIE BOWMAN                             :
                                               :
                       Appellant               :   No. 2198 EDA 2019

        Appeal from the Judgment of Sentence Entered February 27, 2019
       In the Court of Common Pleas of Lehigh County Criminal Division at
                        No(s): CP-39-CR-0002234-2018


BEFORE:      PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY NICHOLS, J.:                          FILED NOVEMBER 09, 2020

        Appellant Freddie Bowman appeals from the judgment of sentence1

imposed after he pled nolo contendere to one count of possession with intent

to deliver cocaine (PWID).2 Appellant’s present counsel (Counsel) has filed an

Anders/Santiago3 brief seeking leave to withdraw.           We affirm and grant

Counsel leave to withdraw.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Appellant captioned his notice of appeal as an appeal from the order denying
his timely post-sentence motion. However, the appeal properly lies from
judgment of sentence. See Commonwealth v. Chamberlain, 658 A.2d 395,
397 (Pa. Super. 1995). We have amended the caption accordingly.

2   See 35 P.S. § 780-113(a)(30).

3Anders v. California, 386 U.S. 738 (1967); Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).
J-S29023-20



       The factual history of this appeal is as follows:

       [On] May 12, 2018, [at] approximately 9:10 p.m. at the Madison
       Inn[,] which is located at 1325 Turner Street in Allentown, Lehigh
       County[,] the Allentown Police were conducting a drug
       investigation.[4] Detective [Damien] Lobach made contact with
       [Appellant] inside of the Madison Inn and found that [Appellant]
       was in possession of a quantity of crack cocaine inside of his
       sweatshirt. [Appellant] was then later detained, placed in the rear
       of Officer [Bryan] Guzley’s patrol vehicle, [and] transported to
       headquarters. When [Appellant] was removed from the vehicle,
       a subsequent search of the passenger compartment revealed an
       additional quantity of cocaine on the floor. The aggregate amount
       of the cocaine was approximately 5.21 grams . . . . [The
       contraband] was submitted to the lab and confirmed positive for
       cocaine.

N.T. Plea & Sentencing, 2/27/19, at 14-15. Appellant was charged with two

counts of PWID and two counts of possession of cocaine.

       The trial court summarized the procedural history of this case as follows:

       On August 13, 2018, [Appellant’s plea counsel5] filed “Omnibus
       Pre-Trial Motions,” including a “Motion to Suppress Search and
       Seizure of Defendant’s Person.” Throughout the proceedings,
       [A]ppellant, although represented by [plea] counsel, filed his own
       pretrial motions. His attempts at hybrid representation were
       rebuffed. Hearings were held on the suppression motion on
       August 29, 2018, October 16, 2018, and November 20, 2018.
       Th[e trial c]ourt denied the suppression motion with an opinion
       filed on January 24, 2019.

____________________________________________


4The record indicates that a confidential informant purchased cocaine from
Appellant shortly before the police entered the Madison Inn. See Trial Ct.
Op., 8/30/19, at 2; see also Aff. of Probable Cause, 5/12/18, at 1.

5Appellant was represented by separate counsel at the plea hearing. As noted
below, the trial court appointed Counsel to represent Appellant at the hearing
held on Appellant’s post-sentence motion to withdraw his plea.



                                           -2-
J-S29023-20


       [A]ppellant’s trial was scheduled to commence on February 27,
       2019, but on that date [A]ppellant entered a nolo contendere plea
       to one (1) count of [PWID]. Th[e trial c]ourt was alerted to
       [A]ppellant’s decision to enter a plea the day prior to the plea. As
       a result, jurors were not summoned for trial. Although he
       eventually entered a plea, prior to actually doing so, [A]ppellant
       vacillated on his decision.        In response to [A]ppellant’s
       indecisiveness, th[e trial court] selected a new date for trial, but
       advised the parties of future limitations on any plea agreement.[6]
       [A]ppellant then requested additional time to speak with his [plea]
       counsel.   A recess was taken, and after court reconvened,
       [A]ppellant entered his plea to [PWID].[7] The terms of the plea
       limited his minimum sentence to twelve (12) months[’
       imprisonment].

       A full oral colloquy was conducted with [A]ppellant. [A]ppellant
       also completed a written colloquy, which was reviewed with him
       as part of the oral colloquy. Following [A]ppellant’s plea, he
       waived a presentence report and a sentencing hearing was held.
       [A]ppellant had a prior record score of five (5), including a felony
       drug conviction, and was on county supervision when he
       committed these offenses.[8] At the conclusion of the sentencing
       hearing, [A]ppellant was sentenced to not less than twelve (12)
       months nor more than thirty-six (36) months in a state
       correctional institution. He was also made RRRI9 eligible, and his
       RRRI minimum was nine (9) months. Under the terms of the plea
       agreement, as presented, the minimum sentence [A]ppellant
       received was the bottom of the standard range of the Sentencing
       Guidelines.

       On March 7, 2019, [plea] counsel for [A]ppellant, acting upon
       [A]ppellant’s demand, filed a “Motion to Withdraw Nolo
____________________________________________


6The trial court indicated that it would only accept an open plea before the
new trial date. N.T. Plea & Sentencing at 4.

7 Specifically, Appellant pled nolo contendere to Count 2 of the information for
the cocaine that Detective Lobach recovered from Appellant. See id. at 7.

8We address Appellant’s appeal from the violation of parole proceeding in the
appeal listed at J-S29024-20.

9The Recidivism Risk Reduction Incentive program. See 61 Pa.C.S. §§ 4501-
4512.

                                           -3-
J-S29023-20


      Contendere Plea.” Once again, [A]ppellant filed a series of
      documents related to pretrial issues which were denied. Due to
      [A]ppellant’s stormy relationship with his [plea] counsel, including
      a complaint to the Disciplinary Board, [Counsel] was appointed to
      represent [A]ppellant.

      A hearing on the motion to withdraw [A]ppellant’s plea was held
      on July 10, 2019. [At the hearing, Appellant testified that he did
      not want to “take the plea” and he felt like he “was forced to by
      the judge.”     N.T. Mot. to Withdraw Nolo Contendere Plea
      (Withdrawal H’rg), 7/10/19, at 8. A]ppellant was unable to
      establish any manifest injustice related to his plea, and his motion
      was denied. A Notice of Appeal was filed on August 5, 2019, and
      th[e trial c]ourt directed [A]ppellant to comply with Pa.R.A.P.
      1925(b). Counsel did so, and filed a “Concise Statement of
      Reasons Complained of on Appeal,” alleging it was error not to
      permit [A]ppellant to withdraw his plea.

Trial Ct. Op., 8/30/19, at 2-3.

      The trial court filed a responsive Rule 1925(a) opinion concluding that

“the denial of [A]ppellant’s post-sentence motion to withdraw his plea should

be affirmed.” Id. at 7. The trial court noted that it engaged in a thorough

colloquy with Appellant that covered “all of the required areas, including the

terms and conditions of his plea agreement.”        Id. at 6.   The trial court

continued:

      [A]ppellant had every right not to enter a plea, and when he
      initially decided not to do so, he was provided a new trial date. It
      was his decision to consult further with his counsel, and after
      doing so, returned to the courtroom and entered his plea
      knowingly, intelligently and voluntarily. During the colloquy [on
      the record], [A]ppellant was asked if he was forced to enter his
      plea and he responded “no.” His written colloquy reflects the
      same answer.

Id. (footnotes omitted).     The trial court noted that Appellant “was not

unsophisticated to the criminal justice system” and characterized Appellant’s

                                     -4-
J-S29023-20



claim that he felt forced by the trial court to enter a plea to be “illusory,”

manipulative, and “fabricated.”    Id. (footnote omitted).    The trial court

concluded that Appellant “failed to demonstrate that prejudice on the order of

manifest injustice would result if he was not permitted to withdraw his plea.”

Id. (footnote omitted).

      Counsel has filed an Anders/Santiago brief asserting that the instant

appeal is frivolous.   Anders/Santiago Brief at 8.     According to Counsel,

Appellant intends to appeal the denial of his motion to withdraw his plea

because “Appellant believes it was an improper ruling.” Id. at 9-10. Appellant

has not filed a response either pro se or through new counsel.

      “When faced with a purported Anders brief, this Court may not review

the merits of any possible underlying issues without first examining counsel’s

request to withdraw.” Commonwealth v. Wimbush, 951 A.2d 379, 382 (Pa.

Super. 2008) (citation omitted).   Counsel must comply with the technical

requirements for petitioning to withdraw by (1) filing a petition for leave to

withdraw stating that after making a conscientious examination of the record,

counsel has determined that the appeal would be frivolous; (2) providing a

copy of the brief to the appellant; and (3) advising the appellant that he has

the right to retain private counsel, proceed pro se, or raise additional

arguments that the appellant considers worthy of the court’s attention. See

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (en

banc).




                                    -5-
J-S29023-20



     Additionally, counsel must file a brief that meets the requirements

established by the Pennsylvania Supreme Court in Santiago, namely:

     (1) provide a summary of the procedural history and facts, with
     citations to the record; (2) refer to anything in the record that
     counsel believes arguably supports the appeal; (3) set forth
     counsel’s conclusion that the appeal is frivolous; and (4) state
     counsel’s reasons for concluding that the appeal is frivolous.
     Counsel should articulate the relevant facts of record, controlling
     case law, and/or statutes on point that have led to the conclusion
     that the appeal is frivolous.

Santiago, 978 A.2d at 361.

     “Once counsel has satisfied the above requirements, it is then this

Court’s duty to conduct its own review of the trial court’s proceedings and

render an independent judgment as to whether the appeal is, in fact, wholly

frivolous.” Goodwin, 928 A.2d at 291 (citation omitted). This includes “an

independent review of the record to discern if there are any additional, non-

frivolous issues overlooked by counsel.” Commonwealth v. Flowers, 113

A.3d 1246, 1250 (Pa. Super. 2015) (citation and footnote omitted); accord

Commonwealth v. Yorgey, 188 A.3d 1190, 1197 (Pa. Super. 2018) (en

banc).

     Here, Counsel has adequately complied with the procedures for seeking

withdrawal. Although Counsel has not separately filed a petition to withdraw,




                                    -6-
J-S29023-20


he included a copy of a petition in his Anders/Santiago brief.10              Counsel

indicates that he has thoroughly reviewed the record and found no meritorious

issues for appeal. Counsel’s brief did not include a copy of his letter advising

Appellant of his of his right to proceed pro se or with new private counsel.

However, Counsel has complied with this Court’s order to file copies of the

letter. In his letter to Appellant and his brief, Counsel has asserted that he

provided copies of his brief to Appellant.            See Resp. to Order, 3/19/20;

Anders/Santiago Brief at 12-13.                Moreover, Counsel’s brief substantially

complies with the requirements of Santiago.                Therefore, we proceed to

consider Counsel’s assessment that the appeal is frivolous.

       As noted above, Counsel identifies Appellant’s intended challenge to the

denial of his post-sentence motion to withdraw his nolo contendere plea.

Anders/Santiago Brief at 8. Counsel emphasizes that “the [t]rial court went

through the standard Lehigh County [g]uilty plea [c]olloquy with . . . Appellant

on the record.” Id. at 11. Counsel adds that Appellant “swore to tell the

truth.” Id. Counsel continues:

       Appellant stated that he understood the plea agreement, the
       charges he was pleading to, that he was doing this voluntarily of
       his own freewill, no one made any threats or promises to him, and
       he did not have any drugs or alcohol prior to him entering his nolo


____________________________________________


10Although this Court may accept a petition to withdraw included within an
Anders/Santiago brief, we remind Counsel that “the more desirable practice
would be to submit a separate withdrawal request to the court . . . .”
Commonwealth v. Fischetti, 669 A.2d 399, 400 (Pa. Super. 1995) (citation
omitted and quotation marks omitted).

                                           -7-
J-S29023-20


      contendere [plea] that would [a]ffect his ability to understand the
      proceedings.

Id. Counsel further notes that “Appellant was told prior to him entering his

plea what the [trial court] was going to sentence him to.”          Id.   Counsel

concludes that “Appellant [cannot] show manifest injustice” to justify a post-

sentence withdrawal of his plea. Id.

      This Court has explained that

      the decision to allow a defendant to withdraw a plea post-sentence
      is a matter that rests within the sound discretion of the trial court.
      Moreover, a request to withdraw a guilty plea after sentencing is
      subject to higher scrutiny since courts strive to discourage the
      entry of guilty pleas as sentence-testing devices. Therefore, in
      order to withdraw a guilty plea after the imposition of sentence, a
      defendant must make a showing of prejudice which resulted in a
      manifest injustice. A defendant meets this burden only if he can
      demonstrate that his guilty plea was entered involuntarily,
      unknowingly, or unintelligently.

      Once a defendant enters a guilty plea, it is presumed that he was
      aware of what he was doing. Consequently, defendants are bound
      by statements they make during their guilty plea colloquies and
      may not successfully assert any claims that contradict those
      statements.

Commonwealth v. Culsoir, 209 A.3d 433, 437 (Pa. Super. 2019) (citations

omitted and formatting altered).

      Although not constitutionally mandated, a proper plea colloquy ensures

that a defendant’s plea is truly knowing and voluntary. Commonwealth v.

Maddox, 300 A.2d 503, 504 (Pa. 1973). “A valid plea colloquy must delve

into six areas: 1) the nature of the charges, 2) the factual basis of the plea,

3) the right to a jury trial, 4) the presumption of innocence, 5) the sentencing

ranges, and 6) the plea court’s power to deviate from any recommended

                                      -8-
J-S29023-20


sentence.” Commonwealth v. Reid, 117 A.3d 777, 782 (Pa. Super. 2015)

(citations and quotation marks omitted); see also Pa.R.Crim.P. 590, cmt.

(setting forth a non-exhaustive list of questions a trial judge should ask before

accepting a plea).

      Further, nothing in Rule 590 “precludes the supplementation of the oral

colloquy by a written colloquy that is read, completed, and signed by the

defendant and made a part of the plea proceedings.” Commonwealth v.

Bedell, 954 A.2d 1209, 1212-13 (Pa. Super. 2008) (citation omitted). “In

determining whether a plea is valid, the court must examine the totality of

circumstances surrounding the plea. Pennsylvania law presumes a defendant

who entered a guilty plea was aware of what he was doing, and the defendant

bears the burden of proving otherwise.”      Commonwealth v. Jabbie, 200

A.3d 500, 505 (Pa. Super. 2018) (citation omitted).

      Instantly, the record supports the trial court’s conclusions that Appellant

entered his plea knowingly, intelligently, and voluntarily and that Appellant

failed to establish manifest injustice.       See Trial Ct. Op. at 6.         The

Commonwealth summarized the nature of the charge and the factual basis of

Appellant’s plea on the record.     See N.T. Plea & Sentencing at 7, 14-15.

Appellant also executed a written plea colloquy that indicated Appellant

understood the charge and the elements of the offense. See Written Colloquy,

2/27/19, at ¶¶ 10-11. Both the written and oral colloquies comprehensively

recited Appellant’s right to a jury trial, including the presumption of innocence.


                                      -9-
J-S29023-20


See id. at ¶¶ 12-23; N.T. Plea & Sentencing at 17-18. The trial court further

explained the maximum sentencing range and even informed Appellant of the

actual sentence it would impose if Appellant entered his plea. See N.T. Plea

& Sentencing at 10. Lastly, when the trial court asked Appellant if he was

pleading of his own free will and voluntarily, Appellant responded, “Yes,” and

when asked if he was forced to enter his plea, Appellant responded, “No.” Id.

at 18-19.

      To the extent Appellant asserted that he felt pressured by the trial court,

the trial court thoroughly examined the totality of the circumstances

surrounding the entry of Appellant’s plea. See Trial Ct. Op. at 6. As noted

by the trial court, when Appellant initially balked at entering a plea, the trial

court began scheduling a new trial date. See id.; N.T. Plea & Sentencing at

2-5. After the trial court noted that that any delay would be attributable to

Appellant for the purpose of a prompt trial claim and that the court would only

accept an open plea before the new trial, Appellant then stated that he needed

more time to talk to plea counsel. N.T. Plea & Sentencing at 4-5. The trial

court then recessed for a ten-minute break to schedule the trial date. Id. at

6.   When the hearing reconvened, the Commonwealth announced that

Appellant intended to plead guilty, and the trial court then conducted the

above discussed colloquy with Appellant and thereafter, Appellant entered his

nolo contendere plea. Id. at 7-20.




                                     - 10 -
J-S29023-20


     Based on the foregoing, we agree with Counsel’s assessment that

Appellant’s intended argument was frivolous. The trial court considered the

record evidence, including the colloquies, and properly determined that

Appellant failed to demonstrate manifest injustice warranting a post-sentence

withdrawal of his nolo contendere plea. Furthermore, our review reveals no

other non-frivolous issues in this appeal. See Flowers, 113 A.3d at 1250.

Accordingly, we affirm the judgment of sentence and grant Counsel’s request

to withdraw.

     Judgment of sentence affirmed. Counsel is granted leave to withdraw.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/9/20




                                   - 11 -